802 F.2d 451Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Abdullah MUHAMMAD aka Donald A. BArnes, Appellants,v.Edward CALDWELL, Doctor;  Raymond Roberts, CorrectionalOfficer;  Wicomico Co. Detention Ctr., Appellees.
No. 85-7050.
United States Court of Appeals,Fourth Circuit.
Submitted May 13, 1986.Decided Sept. 30, 1986.

Donald Abdullah Muhammad, appellant pro se.
E. Dale Adkins, III, and G. Macy Nelson for appellees.
D.Md.
AFFIRMED.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Donald Abdullah Muhammad, a.k.a.  Donald A. Barnes, appeals from the judgment entered by the United States Magistrate denying relief under 42 U.S.C. Sec.   1983.  A review of the record discloses that summary judgment was properly entered for Dr. Caldwell as he was not acting under color of state law.   See Calvert v. Sharp, 748 F.2d 861 (4th Cir. 1984), cert. denied, --- U.S. ----, 53 U.S.L.  W. 3838 (May 28, 1985).  The record, transcript, and exhibits likewise lead us to the conclusion that the magistrate properly rejected Muhammad's claims against Lt. Robertson.  The evidence at trial demonstrates that there was no deliberate indifference to Muhammad's dental needs and that there was no wanton infliction of punishment.  Accordingly, because the dispositive issues have recently been decided authoritatively, we dispense with oral argument and affirm the judgment below.


2
AFFIRMED.